Name: Council Regulation (EEC) No 3920/90 of 21 December 1990 amending Regulation (EEC) No 1035/72 on the Common Organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 No L 375 / 1731 . 12 . 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3920/90 of 21 December 1990 amending Regulation (EEC) No 1035 /72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas it is therefore desirable that common quality standards be laid down for this product; whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market, guiding production to meet consumers' requirements and facilitating trade under fair competitive conditions , so helping to improve the profitability of production; whereas , to this effect , melons should be added to the list in Annex I to Regulation (EEC) No 1035 /72 , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1035 /72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1193 / 90 (2 ), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Whereas Article 2 (2) of Regulation (EEC) No 1035 /72 provides for the establishment of quality standards for a number of products to be delivered fresh to the consumer; whereas these products are listed in Annex I to the said Regulation ; whereas these standards also apply to imports and exports; Whereas melons are already the subjet of extensive trade both within the Community and with third countries ; Article 1 In Annex I to Regulation (EEC) No 1035/72 the word 'melons' is added under the heading 'Fruit'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990 . For the Council The President A. RUBERTI ( 1 ) OJ No L 118 , 20. 5 . 1972 , p. 1 . (2) OJ No L 119 , 11 . 5 . 1990, p. 43 .